By the Court,
Lane, C. J.
The decree and conveyances under-which the defendant claims to the middle of the river, do not profess^ to convey the bed of the stream. Describing the land as adjoining, as lying on the east side of the river, and running the line to the river, would, in the absence of other evidence, imply an extension to the middle of the stream; but the equivocal language used, coupled with the previous conveyance to Reed of “ all waters and water courses,” would go far to prove that the bed of the river was not included. This presumption is confirmed by the construction which the owners of the small tract have since given to the extent of their title. The-conveyances down to the plaintiff, describe it as part of lot No. 25, beginning at the north-east corner, thence south by the east line of the lot, etc., thence west three chains sixty links to the Cuyahoga River at low water mark, thence up said river, at low water mark, to the north line of the lot, thence east. Here the bed of the river is-excluded in terms, so that even if it did not furnish satisfactory evidence, that the title to the middle of the river was not vested inQuinby by the decree, it fully concludes the plaintiff, by showing that-he acquired no rights below low water mark.
New trial refused.